Citation Nr: 1206272	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-10 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	T. Edmund Spinks, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2008.  In January 2009, the Veteran appeared at a hearing held before a Decision Review Officer (DRO) at the RO.  In July 2010, the Board reopened the claim and remanded the matter for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand this case.  First, the January 2011 VA examination report was inadequate, and the Board apologizes for any confusion in its prior remand instructions which led to this result.  The examiner concluded that "[i]n the absence of clear and undisputable evidence of hypertension onset while on active duty, I cannot resolve this issue without resorting to mere speculation."  The correct standard, however, is whether it is at least as likely as not that hypertension had its onset while the Veteran was on active duty.  The confusion arose because the examiner was also asked to address whether hypertension pre-existed service, which requires rebutting the presumption of soundness with clear and unmistakable evidence.  Based on the opinion, the Board concludes that the presumption of soundness has not been rebutted, and, accordingly, the question of whether hypertension was of service onset must be addressed in a medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided).  

In addition, subsequent to the prior decision/remand, service connection for chronic kidney disease has been granted, as secondary to service-connected diabetes mellitus.  In his claim, the Veteran claimed service connection for hypertension secondary to diabetes mellitus.  Although he was afforded an examination as to that question in February 2002, that opinion was based on a history of hypertension since 1990, which was approximately 11 years before he was diagnosed as having diabetes mellitus, and it did not address the question of whether the diabetes mellitus aggravated hypertension.  See 38 C.F.R. § 3.310(c) (2010); see Allen v. Brown, 8 Vet. App. 374 (1995) (Secondary service connection may be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.).

The Veteran's reported histories concerning the onset of hypertension have not been consistent.  The Veteran sought evaluation of his private treatment records for purposes of the Agent Orange Registry at a VA facility in October 2001.  VA reviewed records from his private doctor, Dr. Berrios, and noted that Dr. Berrios had diagnosed the Veteran as having hypertension in May 2001.  Records of Dr. Berrios on file, dated beginning in June 2001, show that in June 2001, a blood pressure of 150/90 was recorded.  Also at that time, hypertension was not identified as a chronic problem on a checklist for such, although diabetes mellitus was.  These reports suggest diabetes mellitus may have pre-dated hypertension.  In view of these factors, the medical opinion must also address whether hypertension was caused or aggravated by a service-connected disability, specifically, diabetes mellitus and/or chronic renal disease.  

Accordingly, the case is REMANDED for the following action:

1.  Thereafter, schedule the Veteran for an appropriate VA examination to determine whether service connection for hypertension is warranted, on a direct or secondary basis.  Specifically, based on the January 2011 examination, the Board finds that hypertension did not pre-exist service.  Therefore, an opinion is requested as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension was of service onset.  In addition, the opinion should address whether it is at least as likely as not that hypertension was proximately due to, or permanently worsened by, service-connected diabetes mellitus and/or chronic renal disease.  The claims files must be available to the examiner in conjunction with the examination.

2.  After completion of the above and any additional development deemed necessary, adjudicate the claim for service connection for hypertension, on a direct and secondary basis.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


